Citation Nr: 0100136	
Decision Date: 01/04/01    Archive Date: 01/11/01

DOCKET NO.  99-19 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for partial loss of the 
upper mandible due to infection secondary to a tooth 
extraction.

4.  Entitlement to service connection for a skin disability, 
claimed as contact dermatitis and folliculitis.

5.  Entitlement to service connection for shingles, also 
claimed as herpes.

6.  Entitlement to service connection for residuals of an 
anal fistula.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


REMAND

The veteran had active duty from August 1967 to August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1999 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for a 
bilateral hearing loss disability, tinnitus, partial loss of 
the upper mandible due to infection secondary to a tooth 
extraction, a chronic skin disorder, and herpes were denied.  
The veteran also appeals a July 1999 rating action which 
denied service connection for an anal fistula.  

The most recent Supplemental Statement of the Case issued by 
the RO that addresses the issues on appeal was issued in 
February 2000.  Subsequent to that Supplemental Statement of 
the Case, evidence has been added to the veteran's claims 
folder, including a March 2000 private medical opinion 
pertaining to the veteran's anal fistula, a March 2000 
medical record from a private ENT specialist, and a March 
2000 VA outpatient dermatology treatment record.  Any 
pertinent evidence submitted by the appellant that is 
accepted by the Board must be referred to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case unless this procedural 
right is waived in writing by the appellant.  38 C.F.R. 
§ 20.1304(c) (2000).  No such waiver has been received.  


Therefore, this case must be remanded to the agency of 
original jurisdiction for review and preparation of a 
Supplemental Statement of the Case.

In addition, because of the change in the law brought about 
by the Veterans Claims Assistance Act of 2000, a remand in 
this case is required for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  The duty to assist requires 
VA to make "reasonable efforts to obtain relevant records 
(including private records)" and that to provide a medical 
examination when such examination is necessary to make a 
decision on the claim.  Id. at § 3(a) (to be codified as 
amended at 38 U.S.C. § 5103A).

Here, the March 2000 private ENT consultation report 
indicates that the consultation was requested by Dr. Julio 
Diaz-Jane.  However, review of the claims folder does not 
show that medical records from Dr. Diaz-Jane have been 
requested.  As these records may be relevant in adjudicating 
the veteran's appeal, they must be obtained.  

Additionally, in a March 2000 letter, Manuel Viamonte, M.D., 
a private physician, opined that, after reviewing the 
veteran's medical records, the veteran's "continuous 
problems with the fistula leads back to the time he was 
serving in the service."  However, Dr. Viamonte did not 
specifically identify which service medical records he relied 
upon when rendering this decision.  The Board notes the 
veteran's service medical records are silent for any 
complaints, treatment, or diagnosis of an anal fistula.  The 
first evidence of record showing treatment for and diagnosis 
of an anal fistula is a September 1973 medical report from 
the New York, New York, VA Medical Center (VAMC), 
approximately 4 years after his separation from active duty.  
Accordingly, an effort should be made to seek clarification 
from Dr. Viamonte regarding the specific medical records that 
he relied upon and the rationale for reaching his opinion.  



Dr. Viamonte also indicated that the veteran had been treated 
"on and off" for a fistula since September 1994 with his 
most recent treatment in March 2000; however, the only 
clinical records currently associated with the claims folder 
from Dr. Viamonte is an operative report dated in September 
1994.  As a complete copy of Dr. Viamonte's medical records 
are relevant to the issue of entitlement to service 
connection for an anal fistula, they must be obtained. 

The Board is also of the opinion that additional VA 
examination of the veteran would be probative in ascertaining 
whether his claimed disabilities resulted from his active 
military service.  Such examination should include review of 
the claims file by the examiners.  Therefore, for the reasons 
set forth above, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  Request that the veteran provide the 
names and addresses of all private 
medical care providers who treated him 
for bilateral hearing loss, tinnitus, 
partial loss of his upper mandible, a 
chronic skin disorder, shingles, and 
residuals of an anal fistula since his 
separation from service, including from 
Dr. Julio Diaz-Jane and Dr. Manuel 
Viamonte.  The veteran should provide the 
complete names, addresses, and 
approximate dates of treatment, and 
signed releases so the RO may request his 
treatment records.  Associate all records 
received with the claims file.

2.  Ask the veteran to provide the names 
of all VA medical centers from which he 
has received treatment for bilateral 
hearing loss, tinnitus, partial loss of 
his upper mandible, a chronic skin 
disorder, shingles, and residuals of an 
anal fistula since his separation from 
service since his separation from service, 
as well as the approximate dates of 
treatment.  When the veteran has provided 
this 


information, obtain and associate with the 
claims file all VA treatment records since 
service.  

3.  Seek clarification from Dr. Viamonte 
about the rationale for his March 2000 
opinion.  Dr. Viamonte should also be 
asked to identify the specific service 
medical records that he relied upon when 
rendering his opinion.  

4.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, the 
veteran should be afforded appropriate VA 
examinations to ascertain the etiology 
and date of onset of his claimed 
bilateral hearing loss disability, 
tinnitus, partial loss of the upper 
mandible, skin condition, shingles, and 
residuals of an anal fistula.  The 
veteran should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

The claims folder and a copy of this 
REMAND should be made available to the 
examiner(s) for review before the 
examination(s).  All necessary tests 
should be conducted, and clinical 
findings should be recorded in detail.  
The examiner(s) should review the results 
of any testing prior to completion of the 
report(s).  A complete rationale for all 
conclusions reached should be recorded.  
If these matters cannot be medically 
determined without resort to mere 
speculation or conjecture, this should be 
commented upon in the report.

Specifically the examiner(s) should:

a)  Perform a thorough review of the 
veteran's claims file and medical 
history and state in the examination 
report that such review has been 
conducted.

b)  Indicate whether each of the 
claimed disabilities (bilateral 
hearing loss, tinnitus, partial loss 
of the upper mandible, skin 
disorder, shingles, and residuals of 
an anal fistula) is currently 
manifested.

c)  Proffer an opinion as to whether 
each of the claimed disabilities 
that is found on examination, or 
otherwise indicated in the medical 
record, had its onset during active 
service or is as least as likely as 
not due to or the result of any in-
service disease or injury.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the reports do not include adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2000);  see also Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development 


procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

7.  Readjudicate the veteran's claims on 
the merits, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  
		
8.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, if any, should be provided 
a supplemental statement of the case 
(SSOC). An appropriate period of time 
should be allowed for response.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of these claims as a result 
of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	P.M. DILORENZO
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. Error! AutoText 
entry not defined.), only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).





